This is an action to recover $705.63 as assessments on the defendant's abutting lot for improvements made by the plaintiff in 1914 on Washington and Randolph streets. The defendant denied liability and pleaded the statute of limitations. When the case was called for trial the plaintiff made a motion to amend its complaint by pleading chapters 309 and 326 of the Private Laws of 1911. The motion was denied and the plaintiff excepted.
The appellant admits that the action cannot be maintained unless the amendment is allowed. Whether a pleading shall be amended is ordinarily a matter within the discretion of the judge or the trial court, and the exercise of discretion is not reviewable except for palpable abuse. Gordonv. Gas Co., 178 N.C. 435. We find nothing in the record which tends to indicate an abuse of discretion by the judge who presided at the trial. Judgment
Affirmed.